 

 

(PinnOak Logo)

Michael F. Nemser

 

 

Chief Financial Officer

 

 

PinnOak Resources LLC

 

 

601 Technology Drive, Suite 300

 

Canonsburg, PA 15317-9523

 

 

Ph: 7241338-9104

 

 

Fax: 7241743-3251

 

 

 

August 29, 2006

 

 

 

Bill Beard

The Beard Company

Enterprise Plaza, Sutie 320

Oklahoma City, OK 73112

Re:

Beard Pinnacle, LLC Equity Subscription

Dear Bill:

This letter will serve to confirm the conversion of $2.8 million of the PinnOak
Resources, LLC loan to Beard Pinnacle LLC ("BP") under the promissory note made
on or about October 7, 2005 ("Note") into equity in BP as per Section 3 of the
August 10, 2006 Subscription Agreement between BP and the Pinnacle Investment
Group Parties. This conversion should be effective on September 29, 2006.

Section 3 of the August 10, 2006 Subscription Agreement provides that the
Subscription Consideration may be funded by a reduction of the Note. Section 3
further provides that upon the receipt of satisfactory evidence reflecting a
reduction in the principal balance of the Note by the amount of the Subscription
Consideration, BP will issue a Membership Interest Certificate to each Pinnacle
Investment Group Party, evidencing that Pinnacle Investment Group Party's equity
interest in BP. Please issue the Membership Interest Certificates to each
Pinnacle

 

 

 

 

Investment Group Party in the amount set forth opposite its name on the Schedule
attached

hereto.

Please consider this letter as written evidence to BP of the reduction of the
principal balance of the Note by an amount equal to the Subscription
Consideration, $2.8 million.

Please confirm your agreement to the contents of this letter below and return
one original to me.

PINNOAK RESOURCES, LLC

 

/s/ Michael F. Nemser

By                                                                           

Michael F. Nemser

 

PINNACLE INVESTMENT GROUP PARTIES

 

/s/ Michael F. Nemser

By                                                                           

Michael F. Nemser

 

 

Acknowledged and agreed

this___day of_______ ,2006 by

 

 

By                                                                           

Bill Beard on behalf of Beard Pinnacle LLC

 

 

 

- 2 -



 

 

 

NAME

MEMBERSHIP INTEREST

SHARE OF SUBSCRIPTION CONSIDERATION

 

 

 

Questor Partners Fund II, LP

12.695%

$710,920

Questor Side-By-Side Partners II, LP

1.051%

58,856

Questor Side-By-Side Partners II 3(c)1, LP

0.396%

22,176

Questor Partners Fund II, AIV-1, LLC

9.108%

510,048

The Regent Investment Company, L.P.

13.950%

781,200

Statler Family Investment Company, LP

9.300%

520,800

PinnOak Resources Employee Equity Incentive Plan, LLC

3.500%

196,000

 

 



--------------------------------------------------------------------------------

 

 

$2,800,000

 

 

 

 